UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)March 2, 2011 (March 1, 2011) Build-A-Bear Workshop, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32320 (Commission File Number) 43-1883836 (IRS Employer Identification No.) 1954 Innerbelt Business Center Drive St. Louis, Missouri (Address of Principal Executive Offices) (Zip Code) (314) 423-8000 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On March 1, 2011, the Board of Directors (the “Board”) of Build-A-Bear Workshop, Inc. (the “Company”) extended the duration of the Company’s previously announced $50 million share repurchase program until March 31, 2012, subject to further extension by the Board.Under the extended share repurchase program, the Company currently intends to purchase up to $50 million of its common stock in the open market (including through 10b5-1 trading plans), through privately negotiated transactions, or through an accelerated repurchase transaction.The primary source of funding for the program is expected to be cash on hand.The timing and amount of share repurchases, if any, will depend on price, market conditions, applicable regulatory requirements, and other factors. The program does not require the Company to repurchase any specific number of shares, and may be modified, suspended or terminated at any time without prior notice.Shares repurchased under the program will be subsequently retired.As of March 1, 2011, the Company had purchased approximately 2,995,000 shares pursuant to the share repurchase program for a total cost of approximately $26.3 million. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BUILD-A-BEAR WORKSHOP, INC. Date: March 2, 2011 By: /s/ Tina Klocke Name: Tina Klocke Title:Chief Operations and Financial Bear, Secretary and Treasurer 3
